Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: at the end of claim there is the word “and” but there are no phrases are words following it.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, the scope of the claimed “a job is defined credit's numbers by credit exchange” is considered to be indefinite. The language does not make sense and is difficult to read. From a review of the specification, it is not clear what the “credit's numbers by credit exchange” is and what the scope of the terminology is. The specification states that a credit unit is defined by an exchange unit that can 
For claim 1, the scope of the claimed “representing screening alternatives indicating alternatives screening influencers” is considered to be indefinite. From a review of the specification, it is not clear what the “screening alternatives indicating alternatives screening influencers” is or what the scope of the terminology is. For the purpose of examination, the examiner considers screening alternatives indicating alternatives screening influencers as information that identifies influencers such as a username however further clarification is required.
For claim 1, the scope of the claimed “representing alternatives for preferring jobs supplying and showing the alternatives for preferring jobs” is considered to be indefinite. The language does not make sense and is difficult to read.  For the purpose of examination, the examiner considers representing alternatives for preferring jobs supplying and showing the alternatives for preferring jobs as displaying information regarding jobs that are available to influencers however further clarification is required.
For claim 1, the scope of the claimed “appointed screening” is considered to be indefinite. From a review of the specification, it is not clear what “appointed screening” is and what the scope of the terminology is. For the purpose of examination, the examiner considers appointed screenings as equivalent to engagement statistics from the influencer’s content that allow marketers to be matched with certain influencers however further clarification is required.
For claim 1, the scope of the claimed “gathering information assembling social media data of data representation” is considered to be indefinite. From a review of the specification, it is not clear what the “social media data of data representation” is and what the scope of the terminology is. For the 
For claim 1, the scope of the claimed “matching job and influencer matching in-system jobs and influencers in accordance with appointed screening” is considered to be indefinite. It is not clear whether the applicant is claiming that the system is matching job to influencers or matching in-system jobs and influencers. The former interpretation is used for examining however, clarification of the language is requested.
Claim 12 recites the limitation “at least one of the processing units" lacks sufficient antecedent basis for this limitation in the claim. It is unclear to what the applicant is referring since the processing unit has not been previously claimed. It is not clear what the “at least one of the processing units” is and what the scope of the terminology is, further clarification is required.
For claim 12, the scope of the claimed “one of its client apparatuses” is considered to be indefinite. It is not clear what the “its” is referring to.  For the purpose of examination, the examiner will interpret its as the system however further clarification is required. 
For claim 12, there is no antecedent basis for "the job's databases” limitation in the claim. It is unclear if the applicant is claiming all of the databases in general or a database that stores information regarding each job, e.g. marketing campaign. The later interpretation is used for examining however, clarification of the language is requested.
For claim 12, “the job's databases recording marketer's jobs and a credit management unit placed in the said processing unit, characterized in that the said client apparatuses: connecting to the said influencer's databases, the said social media databases, the said job's databases, and the said credit management unit, contains a marketer's data representing unit displaying credit exchange alternatives, creating job alternatives" is considered to be indefinite. It is unclear if these limitations are mere 
For claim 12, the scope of the claimed “at least one part of the data of the follower's numbers, the number of the content-witnessed follower's reply, and the reply's numbers of the content-witnessed follower” is indefinite. It is not clear if the scope of the terminology is data per se or specific portions of the system. For the purpose of examination, the former interpretation will be used however, clarification of the language is requested.
For claim 12, the scope of the claimed “contains an influencer's data unit displaying the alternatives for preferring jobs” is indefinite. It is not clear if the influencer's databases, the social media databases, or the job's databases is connected to the influencer’s data unit.  For the purpose of examination, the later interpretation will be used however, clarification of the language is requested.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Claim 1 recites a method; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating influencer marketing.  
Regarding claim 1, the abstract idea is defined by the elements of:
A method for managing marketers and influencers  comprising: - recording job (48) indicating job description (45) from the said client apparatuses (2) of marketers (4), characterized in that a job is defined credit's numbers by credit exchange (42); - representing screening alternatives (47) indicating alternatives screening influencers (3);- matching job and influencer (49) matching in-system jobs and influencers (3) in accordance with appointed screening; - representing alternatives for preferring jobs (34) supplying and showing the alternatives for preferring jobs; - gathering information (71) assembling social media data (5) of data representation (35) related to the said job descriptions (45) from social media providers on job's database (9); - making a report (72) from information gathering (71) performing at least one status of follower's numbers (415), content-witnessed follower's numbers (416), reply's numbers (417) displayed; and - transferring credits (32) to the said influencers (3).
The above limitations are reciting a method of organizing human activities in the form of marketing. The claimed steps are essentially walking through the process of helping a marketer find an influencer. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of marketing.
For claim 1, the additional elements are processing units, client apparatuses and job's databases.

For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, wherein report making (72) comprises at least one part of used credits (411), and campaigns (412,) illustrating a series of jobs categories, and influencer's numbers (414) is a further embellishment of the same abstract idea in claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 3, wherein the said processing unit (1) connects to data on the said client apparatuses (2) of the said influencers (3) by showing at least one part of credit's number data (311), the number of content-witnessed followers (314), the number of replies coming from the said content-witnessed followers (315) is further recitation of the same abstract idea of claim 1 and is merely instructing one to 
For claim 4, wherein the said processing unit (1) connects to data on the said client apparatuses (2) of the said influencers (3) by representing at least one part of job's numbers (313), brand's numbers (312) divided by the said marketers (4) is a further embellishment of the same abstract idea in claim 4. The claimed step of the processing unit connecting data is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 5, wherein the said credit exchange (42) provides an estimating unit (421) exhibiting the relation among the said credit's numbers, the said influencer's numbers, and the said follower's numbers connections is a further recitation of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 6, wherein the said credit's transferring (32) provides unit exchange (321) transforming credits into the unit matching with the received account's unit (322) is a further embellishment of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 7, wherein the screening alternative's representation (47) displays the choices screening the influencers (3) from a signing up process (33) giving user account's evaluation (336) is a further embellishment the same abstract idea in claim 1. Displaying data is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 8, wherein the said signing up process (33) connects to the said user account's evaluation (336) providing social media channel indication (331) is further recitation of the same abstract idea of claim 7. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
wherein the said signing up process (33) connects to the said user account's evaluation (336) providing value estimation of posts (332) is further embellishment of the same abstract idea of claim 7. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 10, wherein the said signing up process (33) connects to the said user account's evaluation (336) providing field of interest's indication (334) is further recitation of the same abstract idea of claim 7. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 11, wherein job description's indication (45) provides job category selection (44) chosen at least one part of content sharing (443), reviews (442), auditory media and/or motion pictures (441) is  a further recitation the same abstract idea in claim 1. Providing job category selection is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).

Claim 12 recites a system; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating influencer marketing.  
Regarding claim 12, the abstract idea is defined by the elements of:
A system for managing marketers and influencers comprising: recording the social media data (5) of the influencers (3) from social media providers, recording marketer's jobs (4) displaying credit exchange alternatives (418), creating job alternatives (419), at least one part of the data of the follower's numbers (415), the number of the content-witnessed follower's reply, and the reply's numbers of the content-witnessed followers (417); displaying the alternatives for preferring jobs (34) and connecting to at least one part of earned credit numbers' data (311); 

For claim 12, the additional elements are processing units, client apparatuses, databases, social media databases, influencer's databases, job's databases, a credit management unit and marketer's data representing unit.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing devices that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computers to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this is not defining anything more than a generic computer.  This is considered to be reciting nothing more than computer implementation of the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 13, wherein the said marketer's data representing unit (41) displays at least one part of the used credits (411), the number of campaigns (11) presenting a floc of job categories, and the influencer's numbers (414) is a further embellishment the same abstract idea in claim 12. Presenting job categories is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 14, wherein the influencer's data unit (31) displays at least one part of the content-witnessed follower's numbers (314), and the said reply's numbers (315) of content-witnesses is a further embellishment of the same abstract idea in claim 12. Displaying numbers is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 15, wherein the influencer's data unit (31) displays at least one part of job's numbers (313), and brand's numbers (312) separated by the marketers (4) is a further embellishment of the same abstract idea in claim 12. Displaying numbers is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 16, wherein the credit management unit (6) displays the estimating unit (421) exhibiting the relations of the credit's numbers, influencer's numbers, and the said follower's numbers is a further embellishment of the same abstract idea in claim 12. Displaying numbers is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
wherein the processing unit (1) provides the said unit exchange (321) transforming credits into the unit matching with the received account's unit (322) is a further recitation of the same abstract idea that was found in claim 12. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 18, wherein the marketer's data representing unit (41) connects to Marketing activity-level data representing unit (73) decided to be comprised at least one part of job's numbers (731), the credit's numbers (732), influencer's numbers (734), and the said follower's numbers (733) divided by a campaign is a further recitation of the same abstract idea that was found in claim 12. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 19, wherein the marketing activity-level data representing unit (73) comprises a campaign-level data representing unit (74) comprising at least one part of the credit's numbers (732), the number of influencers (734), and the number of the said followers (733) categorized by a job is a further embellishment of the same abstract idea that was found in claim 18. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 20, wherein the campaign-level data representing unit (74) comprises at least one part of the sum of the said used credits (411), the said follower's numbers (415), the said content-witnessed follower's numbers (416), the said reply's numbers (416) of the entire jobs is a further embellishment of the same abstract idea in claim 19. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 21, wherein the campaign-level data representing unit (74) comprises a job-level data representing unit (75) comprising all influencer's personal data (751) in total categories of jobs is a further embellishment of the same abstract idea in claim 19. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
wherein the job-level data representing unit (75) comprises at least one part of the said used credit's sum (411), the said follower's numbers (415), the said content-witnessed follower's numbers (416), and the said reply's numbers (416) of the entire influencers is a further recitation of the same abstract idea in claim 21. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 23, wherein the influencer's personal data (751) of every person in all said job categories links to an influencer-level data representing unit (76) comprising at least one part of the said follower's numbers (415), and the said reply's numbers (417) divided by each influencer (3) is a further recitation of the same abstract idea in claim 21. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 24, wherein the influencer-level data representing unit (76) displays the influencer's user account (3) on the said social media (5) representing the data (35) as the marketers were appointed is a further embellishment of the same abstract idea in claim 22. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 25, wherein job's databases (9) record the jobs of the marketer (4) comprising a time management system (451) characterized in that the marketer (4) is able to specify the period of time for the influencer to gather information (71) is further recitation of the same abstract idea of claim 12. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 26, wherein job's databases (9) record the jobs of the marketer (4) comprising a time management system (451) characterized in that the marketer (4) is able to specify at least one period of time for the influencer (3) to prefer the job, and to represent the data (35) on social media (5), as well as for the marketer to submit a job to the influencer (3) is further recitation of the same abstract idea of claim 12. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neystadt et al.  (US 20120158476 A1).
Regarding claim 12:
Neystadt discloses:
A system for managing marketers and influencers comprising: at least one part of the processing units {Neystadt discloses a system for a system that create and monitor social media marketing campaigns; See at least paragraph [0030] The system allows marketing professionals to create and manage marketing campaigns. The system also allows influencers to join marketing campaigns; Fig. 1 and [0053] The device 102 contains hardware components 104 and software components 106; [0055] The hardware components include a processor 108. The examiner considers processor 108 as processing units;
one of its client apparatuses comprising databases made up of social media databases and influencer's databases recording the social media data of the influencers from social media providers {See at least paragraph [0025] The system is accessed by various client devices 152; [0017] A social network is a database that allows person to communicate with others; [0058] The influence analyzer identifies influencers from social networks and stores their data in an influencer database 122. Examiner considers recording data as equivalent to storing data};
the job's databases recording marketer's jobs {See at least paragraph [0062] The plan data store 128 stores information regarding the marketing plans that were created by the marketer. The examiner considers the plan data store 128 to be equivalent to the job’s database}; and 
a credit management unit placed in the said processing unit {See at least paragraph [0050] The monitoring system provides payments to the influencers. The examiner considers the monitoring system to be equivalent to the credit management unit}: 
characterized in that the said client apparatuses connecting to the said influencer's databases, the said social media databases, the said job's databases, and the said credit management unit {See at least Fig. 1 and paragraph [0028] where components of the system, e.g. social networks, plan data store and plan monitoring system are in connection},
 contains a marketer's data representing unit displaying credit exchange alternatives {See at least paragraph [0077] The system sets an allocation amount that indicates how much the marketer will spend on the created distribution campaign. The allocation amount may be specified in a currency (e.g., dollars), as a percentage of a quantity (e.g., 5% of sales) or in non-monetary quantities credits}, 
creating job alternatives, at least one part of the data of the follower's numbers, the number of the content-witnessed follower's reply, and the reply's numbers of the content-witnessed followers {See at least paragraph [0063] The marketing plan may specify that the marketing content will be initially sent to one or more heavy influencing distributors. A distributor may be considered heavy influencing based on past success rate at getting other users to download or view content, past earned incentives, or reputation defined in the influencer database 122. Examiner considers getting other users to download or view content as equivalent to content-witnessed}; and 
connecting to the said influencer's databases, the said social media databases, and the said job's databases, contains an influencer's data unit displaying the alternatives for preferring jobs and connecting to at least one part of earned credit numbers' data {See at least paragraph [0042] For many 
Regarding claim 13:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein the said marketer's data representing unit displays at least one part of the used credits, the number of campaigns presenting a floc of job categories, and the influencer's numbers {See at least [0076] The system creates a distribution campaign in response to a request by a marketer associated with the received marketing content. The distribution campaign associates all of the information related to the marketing content in one place, such as incentive distribution schemes, marketing dollars allocated to distributing the content, channels for distributing the content or any time limits on the marketing campaign}. 
Regarding claim 14:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein the influencer's data unit displays at least one part of the content-witnessed follower's numbers, and the said reply's numbers of content-witnesses {See at least paragraph [0096] The system monitors the campaign message created by the influencer monitors the campaign activities of the message. These campaign activities can include if viewers saw the message and if they interacted with it by clicking a link in the message or replying to the message; [0097] Bases on the campaign activities that are monitored, the 
Regarding claim 16:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein the credit management unit displays the estimating unit exhibiting the relations of the credit's numbers, influencer's numbers, and the said follower's numbers {See at least [0077] The system sets an allocation amount that indicates how much the marketer will spend on the created distribution campaign}.
Regarding claim 17:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein the processing unit provides the said unit exchange transforming credits into the unit matching with the received account's unit {See at least paragraph [0078] The system selects an incentive distribution plan that indicates one or more incentives to be given to distributors of the marketing content; [0103] In some embodiments, the social incentive system includes negotiable incentives. While incentives may be fixed by the marketer, the marketer may also allow distributors to negotiate an incentive either with the marketer or with other distributors. For example, a distributor may agree to give part of his incentive share to a friend if that friend agrees to redistribute the content or product to the friend's friends}.
Regarding claim 18:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein the marketer's data representing unit connects to Marketing activity-level data representing unit decided to be comprised at least one part of job's numbers, the credit's numbers, influencer's numbers, and the said follower's numbers divided by a campaign {See at least paragraph [0067] The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking which users have distributed the marketing content, how many users 
Regarding claim 19:
Neystadt discloses the system of claim 18. Neystadt further discloses 
wherein the marketing activity-level data representing unit comprises a campaign-level data representing unit comprising at least one part of the credit's numbers, the number of influencers, and the number of the said followers categorized by a job {See at least paragraph [0077] Continuing in block 208, the system sets an allocation amount that indicates how much the marketer will spend on the created distribution campaign. The allocation amount may be specified in a currency (e.g., dollars), as a percentage of a quantity (e.g., 5% of sales), in non-monetary quantities (e.g., using incentive points from the marketer acting as a distributor for other content), and so forth. The system may receive the allocation amount from the marketer or automatically determine an amount based on defaults. Non-monetary incentives may also include virtual goods, such as badges and reputation credits. In the case of online gaming, virtual goods can be new powers or accessories for the user's virtual character}. 
Regarding claim 20:
Neystadt discloses the system of claim 19. Neystadt wherein the campaign-level data representing unit comprises at least one part of the sum of the said used credits, the said follower's numbers, the said content-witnessed follower's numbers, the said reply's numbers of the entire jobs {See at least paragraph [0067] The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking which users have distributed the marketing content, how many users have seen the marketing content, which users have earned particular incentives, how many marketing dollars have been spent, or how much of a product has been purchased}. 
Regarding claim 21:
wherein the campaign-level data representing unit comprises a job-level data representing unit comprising all influencer's personal data in total categories of jobs {See at least paragraph [0067] The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking which users have distributed the marketing content, how many users have seen the marketing content, which users have earned particular incentives, how many marketing dollars have been spent, or how much of a product has been purchased}. 
Regarding claim 22:
Neystadt discloses the system of claim 21. Neystadt wherein the job-level data representing unit  comprises at least one part of the said used credit's sum , the said follower's numbers , the said content-witnessed follower's numbers, and the said reply's numbers of the entire influencers {See at least paragraph [0035] A person who writes articles for weblogs or other publications, or a person who comments or participates in online discussions may be considered to have expertise in certain categories or contexts. This person would be considered an influencer. [0036] Various metrics may include the importance or influence of the person's publications. The metrics may include how many times the person's works are referenced, how many subscribers may receive the person's works, the number of page views for the person's works, feedback or comments regarding the person's works, or other types of metrics}. 
Regarding claim 23:
Neystadt discloses the system of claim 21. Neystadt discloses  wherein the influencer's personal data of every person in all said job categories links to an influencer-level data representing unit comprising at least one part of the said follower's numbers , and the said reply's numbers  divided by each influencer (See at least paragraph [0067] The plan monitoring component 136 may monitor marketing plans that are in progress of being distributed to users. The monitoring may include tracking 
Regarding claim 24:
Neystadt discloses the system of claim 23. Neystadt wherein the influencer-level data representing unit displays the influencer's user account on the said social media representing the data  as the marketers were appointed {See at least paragraph [0034] The influencers may be identified by analyzing one or more social networks as well as the person's activities on the World Wide Web. The influencers may be identified by many different manners, including crawling the World Wide Web and various social networks to automatically analyze the person's activities. In some embodiments, the influencers may be manually identified and added to an influencer database}. 
Regarding claim 25:
The system of claim 12, wherein job's databases record the jobs of the marketer comprising a time management system characterized in that the marketer is able to specify the period of time for the influencer to gather information {See at least paragraph [0076] Continuing in block 206, the system creates a distribution campaign in response to a request by a marketer associated with the received marketing content. The distribution campaign associates all of the information related to the marketing content in one place, such as incentive distribution schemes, marketing dollars allocated to distributing the content, channels for distributing the content, any time limits on the marketing campaign, and so forth}. 
Regarding claim 26:
Neystadt discloses the system of claim 12. Neystadt further discloses wherein job's databases record the jobs of the marketer comprising a time management system characterized in that the marketer is able to specify at least one period of time for the influencer to prefer the job, and to represent the data  on social media, as well as for the marketer to submit a job to the influencer  {See at least paragraph   [0076] Continuing in block 206, the system creates a distribution campaign in response to a request by a marketer associated with the received marketing content. The distribution campaign associates all of the information related to the marketing content in one place, such as incentive distribution schemes, marketing dollars allocated to distributing the content, channels for distributing the content, any time limits on the marketing campaign, and so forth. }. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 20150112816 A1) in view of Shaley et al. (US 20170024774 A1).
Regarding claim 1:
Collier discloses:
A method for managing marketers and influencers running at least one unit of processing units and at least one of its client apparatuses comprising: - recording job indicating job description  from the said client apparatuses of marketers, characterized in that a job is defined credit's numbers by credit exchange {Collier discloses facilitating influencer marketing, see paragraph [0004]. See at least paragraph [0030] a system configured for providing a graphical user interface for providing brand integration within online content, managing brand integration within online content, and/or managing compensation associated with online content. Online content may include one or more of an online video content, a social media content, an online photo content, and/or other online content. The graphical user interface may include a graphical user interface available and/or presented to one or more producers of online content; [0032] A user may specify user specified tasks. The user may include one or more of an advertiser, a company, a third party affiliate of the system, and/or other users}
representing screening alternatives indicating alternatives screening influencers on the said client apparatuses of the said marketers {See at least paragraph [0034] Producer account component may be configured to access and/or manage one or more producer profiles and/or producer information associated with producers of system. The one or more producer profiles and/or producer information may include information stored by server(s), client computing platforms and/or other storage locations. The producer profiles and/or producer information may include, for example, online content generated by producers, information identifying producers (e.g., a username or handle, a number, an identifier, and/or other identifying information), security login information (e.g., a login code or password), account information, subscription information, stored value account information (e.g., compensation), online content information, online content subscriptions, demographic information associated with producers, user identified task performance history, performance evaluation information, information reflecting online content characteristics (e.g., parameter values, and/or other information),and/or other information related to producers}; 
representing alternatives for preferring jobs  supplying and showing the alternatives for preferring jobs on the said client apparatuses of the said influencers {See at least paragraph [0049] content provisioning component may be configured to effectuate presentation of the user specified tasks to producers. A user specified task may be presented to a given producer in the form of an offer}; 
gathering information assembling social media data of data representation related to the said job descriptions from social media providers on job's database {See at least paragraph [0051] evaluating performance of a given user specified task by a given producer to determine an outcome. The outcome may be a quantity of a desired result and/or action corresponding to the user specified task};
 making a report from information gathering performing at least one status of follower's numbers, content-witnessed follower's numbers, reply's numbers displayed on the said client apparatuses of the said marketers {See at least paragraph [0069] Monetization reports may include monetization quantities and/or corresponding compensation values for a period of time and/or associated with performance of a given user specified task. For example, a monetization report may include the compensation earned based on one or more outcomes and/or outcome characteristics such as a number of times an advertisement link was clicked by content consumers}; and 
transferring credits to the said influencers preferring jobs from job's databases {See at least paragraph [0052] Control component may be configured to distribute compensation. Distribution of compensation may be based on the outcome of a given producer's performance of the user specified task. The compensation may include a stored value, wages, cash and/or check, awarded points, earned prizes, and/or other compensation including a representation of payment earned by the producer}.
Collier does not disclose but Shaley discloses 
matching job and influencer  matching in-system jobs and influencers in accordance with appointed screening {Shaley discloses sponsors (e.g. advertisers) providing monetary payments to content providers (e.g. content creators) in exchange for the display of advertisements, see paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Collier with the ability to have influencers matched with jobs based on certain screening requirements, as taught by Shaley, so that the marketer can use an influencer’s previous performance to determine if they are a good fit for the job. Marketers may want to provide advertisements to certain influencers that meet a specific demographic and/or engagement metric, as taught by Shaley, see paragraph [0039]. This enables marketers to choose influencers that are more likely to meet the marketer’s engagement goals.
Regarding claim 2:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein report making  comprises at least one part of used credits, and campaigns illustrating a series of jobs categories, and influencer's numbers {See at least paragraph [0069] a monetization report for the month of August for a given producer may include $150,000 based on the given producer's performance of one or more user specified tasks and content consumer actions related to online content resulting from one or more user specified tasks}.
Regarding claim 3:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein the said processing unit connects to data on the said client apparatuses of the said influencers  by showing at least one part of credit's number data, the number of content-witnessed followers, the number of replies coming from the said content-witnessed followers  {See at least paragraph [0036] Online content characteristics may include audience characteristics; [0038] An audience characteristic may describe 
Regarding claim 4:
Collier in view of Shaley discloses the method of claim 3. Collier further discloses wherein the said processing unit  connects to data on the said client apparatuses  of the said influencers by representing at least one part of job's numbers , brand's numbers  divided by the said marketers {See at least paragraph [0008] The producer profiles and/or producer information may include, for example, online content generated by producers, information identifying producers (e.g., a username or handle, a number, an identifier, and/or other identifying information), security login information (e.g., a login code or password), virtual space account information, subscription information, a stored value representing currency information (e.g., related to compensation earned), online content information, online content subscriptions, demographic information associated with producers, user identified task performance history, performance evaluation information, and/or other information related to producers}.
Regarding claim 5:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein the said credit exchange provides an estimating unit exhibiting the relation among the said credit's numbers, the said influencer's numbers, and the said follower's numbers {See at least paragraph [0019] The compensation component may be configured to convey information for managing compensation associated with online content. Compensation associated with online content may include compensation generated based on online content resulting from the one or more performances of the 
Regarding claim 6:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein the said credit's transferring provides unit exchange transforming credits into the unit matching with the received account's unit {See at least paragraph [0070] Stored value information may include a value of compensation earned by a given producer. In some implementations, a given producer may be able to "cash out" and receive cash, check, and/or a deposit for the amount represented by the stored value}.
Regarding claim 7:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein the screening alternative's representation displays the choices screening the influencers from a signing up process giving user account's evaluation {See at least paragraph [0008] The producer account component may be configured to access and/or manage one or more producer profiles and/or producer information associated with producers of the system. The one or more producer profiles and/or producer information may include information stored by servers, client computing platforms, and/or other storage locations. The producer profiles and/or producer information may include, for example, online content generated by producers, information identifying producers (e.g., a username or handle, a number, an identifier, and/or other identifying information), security login information (e.g., a login code or password), virtual space account information, subscription information, a stored value 
Regarding claim 8:
Collier in view of Shaley discloses the method of claim 7. Collier further discloses wherein the said signing up process connects to the said user account's evaluation providing social media channel indication {Examiner considers a handle as a “social media channel indication” since a handle is the social media username; See at least paragraph [0008] The producer account component may be configured to access and/or manage one or more producer profiles and/or producer information associated with producers of the system. The one or more producer profiles and/or producer information may include information stored by servers, client computing platforms, and/or other storage locations. The producer profiles and/or producer information may include, for example, online content generated by producers, information identifying producers (e.g., a username or handle, a number, an identifier, and/or other identifying information), security login information (e.g., a login code or password), virtual space account information, subscription information, a stored value representing currency information (e.g., related to compensation earned), online content information, online content subscriptions, demographic information associated with producers, user identified task performance history, performance evaluation information, and/or other information related to producers}.
Regarding claim 9:
Collier in view of Shaley discloses the method of claim 7. Collier further discloses wherein the said signing up process connects to the said user account's evaluation providing value estimation of posts {Examiner considers compensation as “value estimation of posts”. See at least paragraph [0008] The 
Regarding claim 10:
Collier in view of Shaley discloses the method of claim 7. Collier further discloses wherein the said signing up process connects to the said user account's evaluation providing field of interest's indication {Examiner considers online content information as encompassing “field of interest’s indication”. See at least paragraph [0009] The parameter component may be configured to obtain parameter values for parameters. The parameters may describe online content characteristics and/or other features related to production, distribution, consumption, and/or monetization of online content. The parameters values may be used to track, report, gather, record, and/or otherwise determine information related to providing brand integration within online content, managing brand integration within online content, and/or managing compensation associated with online content. Online content characteristics may include one or more of subject matter characteristics, audience characteristics, temporal characteristics, format characteristics, distribution characteristics, outcome characteristics, and/or characteristics of other aspects of online content}.
Regarding claim 11:
Collier in view of Shaley discloses the method of claim 1. Collier further discloses wherein job description's indication provides job category selection chosen at least one part of content sharing, reviews, auditory media and/or motion pictures {See at least paragraph [0041] Format characteristics may describe a content format, file format, and/or other format characteristics of the online content. The content format may include information related to the form of the online content. Examples of content format may include one or more of a video, a picture, a social media post and/or other content formats}.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al.  (US 20120158476 A1) in view of Haaland (US 20180150870 A1).
Regarding claim 15:
Neystadt does not disclose but Haaland discloses wherein the influencer's data unit displays at least one part of job's numbers, and brand's numbers separated by the marketers {See at least paragraph [0027] A dashboard may have comparison metrics between influencers. For example, a campaign may employ several influencers. Within an influencer's dashboard, the influencer may be able to view how well they are performing against other influencers within that campaign, as well as overall. Influencers may be ranked based on their conversion rate or other performance metric; [0147] The influencer statistics 812 may show how well the influencer's posts have been performing in the campaign. In this example, the influencer may have 100,000 impressions, 10,000 conversions on the squeeze page, and 6000 sales. The influencer's performance on the squeeze page may be trailing the desired conversion percentage of the campaign. The campaign conversion goal at the squeeze step may be 15%, but the influencer may be underperforming at 10%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the influencer marketing system of Neystadt with the ability to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bear et al. (US 20140257921 A1) – discloses a system, method, and computer program product for analyzing the commercial importance of individuals on interactive websites.
Ebanks (US 20070198510 A1) – discloses a method and system for assigning customer influence ranking scores to internet users of a networking site and a content site.
Moxley et al. (US 9632972 B1) – discloses methods for determining influence in a social community.
Peng et al. (US 8312056 B1) – discloses a system and method for identifying a key influencer in a social media environment for enterprise marketing.
Sullivan et al. (US 20190012746 A1) – discloses a method for evaluating a reach of a social media influencer.
Heath et al. (US 20150161625 A1) – discloses a system and methods for enabling users to generate and deliver trackable digital objects. 
McKenzie et al. (US 20160189198 A1) – discloses a system for automatically managing media campaigns.
Haaland (US 20180150870 A1) – discloses a social media influencer advertising platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.H./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687